 

Exhibit 10.1

IRIDEX CORPORATION

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the IRIDEX Corporation
(the “Company”) 2008 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Award Agreement (the “Award
Agreement”).

 I.

NOTICE OF RESTRICTED STOCK UNIT GRANT 

 

Participant Name:

 

William M. Moore

 

 

Address:

 

 

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:  

Date of Grant

 

January 4, 2014

 

 

 

 

 

Number of Restricted Stock Units

 

50,000

 

 

Vesting Schedule: The Restricted Stock Units will vest in accordance with the
following schedule:

Upon the earliest to occur of (i) termination of Participant by the Company (or
its successor) other than for Cause following a Change of Control;
(ii) termination of Participant by the Company (or its successor) other than for
Cause; (iii) December 31, 2014, subject to Participant continuing to serve as
Chief Executive Officer of the Company on such date; (iv) Participant’s death or
Disability; or (v) Participant’s resignation as a result of, and within five (5)
business days following, the death or Serious Health Condition of a member of
Participant’s immediate family (including a spouse, child, or parent), then the
Restricted Stock Units will vest as follows:

·

10,000 Restricted Stock Units will vest if the Calculated Stock Price is equal
to or exceeds $11.00;

·

10,000 Restricted Stock Units will vest if the Calculated Stock Price is equal
to or exceeds $12.00;

·

10,000 Restricted Stock Units will vest if the Calculated Stock Price is equal
to or exceeds $13.00;

·

10,000 Restricted Stock Units will vest if the Calculated Stock Price is equal
to or exceeds $14.00; and

·

10,000 Restricted Stock Units will vest if the Calculated Stock Price is equal
to or exceeds $15.00.

For the avoidance of doubt, none of the Restricted Stock Units will vest if the
Calculated Stock Price is less than $11.00.

For purposes of this Award Agreement, the terms “Cause,” “Change of Control,”
“Disability”

 

--------------------------------------------------------------------------------

 

and “Serious Health Condition” shall be governed by Section 15 of the attached
Exhibit A.

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock Units is granted under and governed by the terms and conditions of the
Plan and this Award Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

PARTICIPANT:

 

 

 

 

IRIDEX CORPORATION

 

 

 

/s/ William M. Moore

 

 

 

/s/ James H. Mackaness

 

 

Signature

 

 

 

By

 

 

 

 William M. Moore

 

 

 

James H. Mackaness

 

 

Print Name

 

 

 

Name

 

 

 

 

 

 

CFO and COO

 

 

Residence Address:

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share pursuant to these terms and conditions. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Sections 3 or 4 will be paid to Participant (or in
the event of Participant’s death, to his or her estate) in cash, whole Shares,
or any combination thereof, subject to (a) Participant satisfying any applicable
tax withholding obligations as set forth in Section 7 and (b) in the event the
Restricted Stock Units vest pursuant to clause (i) or (ii) of the Vesting
Schedule, Participant’s signing and not revoking a standard release of claims
with the Company and its successor in a form acceptable to the Company (or its
successor), and such release of claims must be effective and irrevocable within
thirty (30) days of Participant’s termination of employment. The Company (or its
successor) shall provide Participant the standard release of claims on or before
Participant’s termination date. Subject to the provisions of Section 4, such
vested Restricted Stock Units will be paid within five (5) business days of the
later of (x) the date the Calculated Stock Price is determined or (y) the date
the Restricted Stock Units vest, but not following March 15 of the year
following the date the Restricted Stock Units vest.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the Vesting Schedule set forth in the Notice of Grant attached
as Part I of this Award Agreement. Restricted Stock Units scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously employed as the Company’s Chief
Executive Officer from the Date of Grant until the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies

 

--------------------------------------------------------------------------------

 

following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

5. Forfeiture upon Termination. Notwithstanding any contrary provision of this
Award Agreement, the balance of the Restricted Stock Units that do not vest
pursuant to the terms and conditions of Section 2 hereof will immediately
terminate upon the earlier of (a) 12:01 a.m. Pacific Time on January 1, 2015 and
(b) the date of Participant’s termination as Chief Executive Officer of the
Company.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit Participant
to satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AS THE COMPANY’S CHIEF EXECUTIVE
OFFICER AND NOT THROUGH THE ACT OF BEING HIRED,

 

--------------------------------------------------------------------------------

 

BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT, INCLUDING EMPLOYMENT AS THE COMPANY’S CHIEF EXECUTIVE OFFICER, FOR
THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its
Secretary at IRIDEX Corporation, 1212 Terra Bella Avenue, Mountain View,
California, 94043, or at such other address as the Company may hereafter
designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12. Lock-Up Period. Participant hereby agrees that other than in connection with
a Change of Control (as defined in Section 15(c)), Participant shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Shares acquired under this Award Agreement or enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Shares acquired under this Award
Agreement for six (6) months following the date any vested Restricted Stock
Units are paid pursuant to Section 2 (or such earlier date determined by the
Board in its sole discretion), subject to the limited exception to cover tax
obligations incurred as a result of the vesting or settlement of the Restricted
Stock Units pursuant to Section 7.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

15. Definitions.

(a) “Calculated Stock Price” means

 

--------------------------------------------------------------------------------

 

(1)

in the event vesting of the Restricted Stock Units is triggered pursuant to
clause (i) of the Vesting Schedule, the value of the consideration paid for a
Share in such Change of Control transaction, provided, that if the consideration
consists of assets other than cash or securities traded on a national securities
exchange, then the value of such assets shall be their fair market value as
determined in good faith by the Board;

(2)

in the event vesting of the Restricted Stock Units is triggered prior to a
Change of Control pursuant to clause (ii), (iv) or (v) of the Vesting Schedule,
the price equal to the average closing price of the Company’s common stock as
reported on NASDAQ-Online during the period commencing on the date that is two
(2) months prior to termination of Participant’s employment as Chief Executive
Officer, or Disability of Participant, as applicable, and ending on the date
that is two (2) months following termination of Participant’s employment as the
Company’s Chief Executive Officer, or Disability of Participant, as applicable;
or

(3)

in the event vesting of the Restricted Stock Units is triggered pursuant to
clause (iii) of the Vesting Schedule, the price equal to the average closing
price of the Company’s common stock as reported on NASDAQ-Online during the
period of October 31, 2014 through February 27, 2015.

(b) “Cause” means (i) a material act of dishonesty made by Participant in
connection with Participant’s responsibilities as an employee or director of the
Company the act of which has, in the reasonable belief of the Board, a
detrimental effect on the Company’s reputation or business, (ii) Participant’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, theft, or embezzlement; (iii) Participant’s continued willful misconduct
or gross negligence in the performance of his duties to the Company,
(iv) Participant’s unauthorized use or disclosure of any proprietary information
or trade secrets of the Company; or (v) Participant’s neglect of his duties, his
willful failure or willful refusal to perform his employment duties or to carry
out any lawful direction of the Board commensurate with his duties after
Participant has received a written demand of performance from the Board which
specifically sets forth the factual basis for the Board’s belief that
Participant has not substantially performed his duties and has failed to cure
such non-performance to the Company’s satisfaction within fifteen (15) business
days after receiving such notice.

(c) “Change of Control” means a change in ownership of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(A).

(d) “Disability” means that Participant is deemed ‘disabled’ and unable to
substantially perform the duties assigned to Participant by the Board, after the
Board has taken into account all appropriate legal considerations and the
relevant elements of the Company’s long-term disability insurance program, as in
effect from time-to-time.

(e) “Serious Health Condition” means an illness, injury, impairment, or physical
or mental condition that involves: inpatient care in a hospital, hospice, or
residential medical care facility.

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this

 

--------------------------------------------------------------------------------

 

Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company and
Participant.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

 